Title: To Thomas Jefferson from John Wilkes Kittera, 16 March 1793
From: Kittera, John Wilkes
To: Jefferson, Thomas



Dear Sir
Lancaster March 16th. 1793.

Having left the City before the receipt of Mr. Chambers’ letter to me, containing the inclosed papers, I beg leave to transmit them to you. Mr. Chambers, like all other Projectors, appears quite captivated with his discovery. Whether any thing, or what ought to be done with his letter to the President of the National Convention of France, I submit to you as better able to judge. I am, Sir, with Sentiments of perfect respect & esteem Your most obt. & very hble Servt.

Jno W: Kittera

